Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the applicant’s amendment filed on 06/13/2022.
The drawings received on 06/13/2022 are accepted. 
Status of Claims 
Claims 1, 9 and  17 has been amended. 
Claims 1-20  have been allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is: 
Moretti et al. (US 20190180395, hereafter Moretti)
Subramanian et al. (US 20200226503, hereafter Subramanian) 
Chaffin et al. (US 20160300214, hereafter Chaffin)
Shah et al. (US 20200265393, hereafter Shah)

The prior art fails to disclose at least the following limitations:
A computer implemented method, comprising:

receiving, by a processor associated with a system, a dispute information pertaining to a billing dispute from a device associated with a customer;

computing, by the processor, a score using a predictive model based on one or more features for determining validity of the billing dispute, wherein thepredictive model comprises variables to which weights are assigned by a machine learning algorithm, [[and]] wherein the weights are collated for determining the score, and wherein the one or more features are generated by transforming raw data of the dispute information;
categorizing, by the processor, the billing dispute based on the score computed for the dispute information; [[and]]
presenting, by the processor, one or more actions to one or more parties associated with the dispute information for resolving the billing dispute, wherein the one or more actions include auto-clear, auto-reject and investigate actions;
training, by the processor, a model by comparing the outcome obtained with a desired result, wherein the model is calibrated based on an outcome of a historical data, and transforming the model to the predicative model for providing predictions;
periodically retraining the predictive model, by the processor, to encapsulate the script for incorporating new data and outcomes; [and]
creating, by the processor raw explanations for each dispute for the generated predictions, and parsing the raw explanations to deduce the most influential variables for each record or data, wherein, the influential variables are combined to form easy to read sentences, for ease of understanding of the parties.
None of the prior art of record remedies the deficiencies found Moretti, Subramanian, Chaffin and Shah.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627